 



EXHIBIT 10.42

Description of Certain Benefits for Participating Managing Directors

On December 13, 2005, certain benefits for participating managing directors
(PMDs) of The Goldman Sachs Group, Inc. (Group Inc.) were approved. The benefits
include the following:



  •   PMDs who retire on or after November 24, 2006 and who, on the date of
their retirement, have been PMDs for eight or more years, will be eligible to
receive retiree medical coverage, subsidized by Group Inc. or its subsidiaries.
The subsidy will be for 75% of the cost of coverage.     •   Effective
January 1, 2006, each PMD will receive life insurance coverage during active
employment as a PMD with coverage ending at age 75. The coverage will provide an
aggregate U.S. $4.5 million death benefit for each PMD.

